 



EXHIBIT 10.12.2
SECOND AMENDMENT
TO THE
WESTERN DIGITAL CORPORATION
401(k) PLAN
PREAMBLE
     1. Adoption and Effective Date of Amendment. This Amendment to the Western
Digital Corporation 401(k) Plan (the “Plan”) is adopted to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”). This Amendment is intended as good faith compliance with the
specific requirements of EGTRRA and guidance issued thereunder. In accordance
with the guidance, this Amendment shall be effective as of March 28, 2005.
     2. Supersession of Inconsistent Provisions. This Amendment shall supersede
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this Amendment.
     3. Defined Terms. Wherever used in this Amendment, terms identified by
initial capitalization shall have the meanings indicated in the Plan unless a
different meaning is plainly required by the context. The singular shall include
the plural, unless the context indicates otherwise. Headings are used for
convenience of reference only, and in case of conflict, the text of this
Amendment, rather than such headings, shall control.
 
     1. Effective as of March 28, 2005, Section 9.4.1.1 is hereby amended in its
entirety to read as follows:
“9.4.1.1 In the case of a Participant whose Distributable Benefit is $1,000 or
less, distribution shall be made as soon as administratively practicable
following the Valuation Date coinciding with or immediately following such
Participant’s Severance, whether or not the Participant consents to such
distribution. The preceding provisions of this Subsection 9.4.1.1 shall not be
interpreted or applied to preclude the administrative practice of effecting
distribution as of the last day of a month, quarter or other period not less
frequent than annual, of all distributions to be made pursuant to this
Subsection 9.4.1.1 with respect to Severances occurring during such period.”

 



--------------------------------------------------------------------------------



 



     2. Effective as of March 28, 2005, Section 9.4.1.2 is hereby amended in its
entirety to read as follows:
“9.4.1.2 In the case of a Participant whose Distributable Benefit is $1,001 or
more, distribution shall be made as soon as administratively practicable
following the Valuation Date coinciding with or next following the later of
(A) the Valuation Date determined in accordance with Section 10.2, or (B) the
receipt by the Retirement Committee of the consent of the Participant to the
distribution in accordance with 9.4.1.4 below.”
     IN WITNESS WHEREOF, in order to record the adoption of this Amendment.
WESTERN DIGITAL CORPORATION has caused this instrument to be executed by its
duly authorized officer this 12th day of January, 2006.

                  WESTERN DIGITAL CORPORATION    
 
           
 
  By:   /s/ Raymond M. Bukaty    
 
           
 
           
 
  Name:   Raymond M. Bukaty    
 
           
 
  Title:   Sr. Vice President, Administration,    
 
      General Counsel and Secretary    

 